

114 S95 : To terminate the $1 presidential coin program.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 95IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsApril 14, 2015Committee discharged; referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo terminate the $1 presidential coin program.
	
		1.Termination of presidential
 $1 coin programSection 5112 of title 31 United States Code, is amended by striking subsection (n) and inserting the following:
			
 (n)[Reserved.].